In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 03-2802
GARY HERRON,
                                                 Plaintiff-Appellant,
                                 v.


DAIMLERCHRYSLER CORPORATION,
                                                Defendant-Appellee.

                          ____________
         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
             No. 00 C 1838—Sara Evans Barker, Judge.
                          ____________
   ARGUED SEPTEMBER 28, 2004—DECIDED NOVEMBER 3, 2004
                          ____________



  Before BAUER, EASTERBROOK, and MANION, Circuit Judges.
   MANION, Circuit Judge. Gary Herron sued his former
employer, DaimlerChrysler Corporation (“Daimler-
Chrysler”) under Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e, et seq., and 42 U.S.C. § 1981, alleging race
discrimination, retaliation, racial harassment, and construc-
tive discharge. The district court granted Daimler Chrysler’s
motion for summary judgment. We affirm.
2                                                No. 03-2802

                       Background
  Gary Herron, who is black, began working at Daimler-
Chrysler’s Kokomo, Indiana transmission plant (“KTP”) in
1994. After a few months, he announced his intention to
accept a supervisory position with a different employer. In
order to keep Herron, DaimlerChrysler countered with an
offer of a supervisory position at KTP, which Herron ac-
cepted. In his new position, Herron was responsible for the
manufacture of transmission parts used on KTP’s assembly
line.
  While Herron performed well in terms of producing parts,
he had considerable difficulty interacting with subordinates,
peers, and superiors. In 1996, Herron had two major
incidents resulting in disciplinary action by DaimlerChrysler.
First, Herron ignored instructions from his area manager
(the position overseeing supervisors such as Herron) and
yelled at him in March 1996. At a meeting to address this in-
cident, Herron was informed that the union had also com-
plained about him. According to a memorandum by KTP’s
labor relations supervisor, Herron was arrogant, disrespect-
ful, and defensive when discussing these issues.
  In May 1996, Herron was again disciplined. Ron Abney,
Herron’s area manager, informed Herron of complaints by
subordinates of rude and unprofessional behavior. Herron
then had a meeting with Abney, the labor relations supervi-
sor, and Bill Schaefer, one of KTP’s manufacturing managers
(a supervisory position above area manager). The labor
relations supervisor noted that during this meeting Herron
was again disrespectful, refusing to listen and interrupting
his superiors. Subsequently, Herron was placed on a paid
leave of absence, and Schaefer recommended Herron’s re-
moval from any supervisory position. Schaefer informed the
Complex Personnel Manager that Herron “does not recog-
nize his responsibility for respect of authority for his
No. 03-2802                                                    3

supervisor. He also displays no consideration for positive
working relationships with co-workers.” Herron avoided
demotion, however, and only received a written reprimand
in early June 1996 and placement in a 30/60/90-day perform-
ance improvement program. As part of this program, Herron
had to improve his performance, which Abney monitored in
30-day periods. Herron successfully completed this program.
  Despite his brushes with the disciplinary process, Herron’s
behavioral problems resurfaced in 1997 and 1998. He was
placed on a five-day disciplinary layoff after a January 1997
confrontation during which he was disrespectful to an area
manager named Ed Wallace. In July 1998, a supervisor in
another department told Herron not to ship certain parts, as
the parts were being inspected. Herron ignored this request
and shipped the parts before the inspection could be
completed. The inspection showed that the parts were sub-
par and should not have been shipped. When Wallace at-
tempted to talk to Herron about his disregard of the other
supervisor’s request, Herron refused to listen, argued, and
walked off angrily.
  These persistent, significant problems with his treatment
of co-workers, superiors, and subordinates obscured Herron’s
continued good production. Herron never failed to meet his
daily production goal in 1998. One of Herron’s area man-
agers, Richard Huffman, noted that Herron carried the de-
partment for him the first six months of the year with his
excellent production of parts. Huffman later elaborated on
his feelings toward Herron.
    Now Gary is headstrong and has a short temper.
    Gary is the type that when you have a discussion
    with him it escalates quickly . . . He doesn’t get along
    with people. He is argumentative, not a team player,
    a lone wolf, not a [sic] but kisser, but would do
    what he was told.
4                                                 No. 03-2802

  Herron’s 1998 appraisal reflected this mixed performance.
The DaimlerChrysler appraisal report is made up of several
sections. First is an overall Assessment of Results, which
notes generally how the employee performed. In this sec-
tion, an employee is graded (from highest to lowest) either
Role Model, Significant Contributor, Contributor, or
Development Needed. The appraisal itself does not specify
what considerations go into this Assessment. The appraisal
also contains a section specifically devoted to a variety of be-
havior ratings (from the employee’s supervisor), a section
for supervisor comments, and a section for employee com-
ments. Huffman originally recommended Herron for
Significant Contributor in the overall Assessment and gave
him behavior ratings averaging a 2.9 out of 4. Schaefer, placing
emphasis on Herron’s interpersonal problems, asked that
Huffman reduce the overall Assessment to the lower
Contributor level, and Huffman agreed. Huffman reviewed
four other supervisors. The two white supervisors received
Significant Contributor rankings, with one supervisor re-
ceiving a behavior rating of 2.9 and the other receiving a 2.7.
The two remaining supervisors, who were minorities, were
ranked Contributors, with behavior ratings of 2.9. Huffman
submitted Herron’s revised evaluation with the Contributor
rating on or before December 7, 1998, when a computer
processing center recorded it.
  In December 1998, Larry Hall succeeded Schaefer as man-
ufacturing manager. Hall, who is also black, attempted to
mentor Herron. Feeling that Herron was having trouble
with his area manager, Hall inquired of the other area man-
agers at the plant whether anyone would take Herron. Every
manager, whether black or white, refused.
  Herron’s attitude problems continued in 1999. In January,
area manager Mark Carie attempted to talk to him about at-
tendance issues. Herron interrupted and became belligerent.
No. 03-2802                                                 5

The next day Herron met with Carie and Hall, who issued
a discipline known as a Statement A for Herron’s belligerence.
Herron refused to sign the discipline and left the plant,
though Hall indicated that Herron did not have permission
to leave. Herron subsequently claimed that he went on sick
leave and saw a doctor during his two-day absence. Herron
was not paid for his time away from the plant, as the
Personnel Administrator determined his actions were arbi-
trary and defiant. Shortly thereafter, Herron was transferred.
Between February 1999 and April 2000, Herron was trans-
ferred between departments three times, and Herron’s shift
assignments changed four times.
  At the end of the January 1999 meeting, Herron requested
to talk to Workforce Diversity, an independent Daimler-
Chrysler group established to investigate discrimination
complaints. He spoke with Marvin Moore, who informed
Herron that he would come to KTP on February 8 to con-
duct an on-site investigation of Herron’s complaints. Moore
interviewed several employees during this investigation,
including Schaefer and Herron, while Hall was interviewed
by another member of Workforce Diversity. Both Schaefer
and Hall explained that a good supervisor did not just make
parts and that Herron had problems with another crucial
aspect of his position—his ability to interact with his fellow
supervisors and subordinates. Hall further noted that Herron
had developed a reputation as someone who was difficult
to work with and that no area managers wanted to work
with him. Moore determined there was no discrimination.
  Herron continued his pattern of solid production work
and poor behavior as 1999 progressed. In August 1999,
Herron had problems with another supervisor, and an area
manager, Harry Morrow, disciplined him. In October and
November 1999, Herron’s then area manager, Bentley Craig,
complained about Herron’s attitude and behavior towards
6                                                No. 03-2802

him. Craig and Morrow gave Herron a Development Needed
rating, the lowest rating possible, in the overall Assessment
section of his 1999 appraisal. Hall approved this rating at a
next level review meeting on November 6, 1999. In Decem-
ber 1999, Herron received another Statement A discipline for
failing to provide information for his self-appraisal. On
December 14, 1999, Herron contacted Michele Cook at
Workforce Diversity with renewed complaints of discrimi-
nation and harassment. After an investigation, she concluded
there had been no discrimination.
  Herron filed two EEOC complaints charging discrimina-
tion and retaliation in February and April 2000. On April 11,
2000, he received his 1999 appraisal with the Development
Needed rating. He was again placed on a 30/60/90 review
to improve his behavior and performance. On June 6, 2000,
after securing employment with Rolls Royce at a similar
wage and position, Herron resigned his position at Daimler-
Chrysler.
  Herron then brought suit against DaimlerChrysler in the
Southern District of Indiana. He alleged race discrimination
and retaliation against him by DaimlerChrysler. Herron
further asserted that DaimlerChrysler’s actions constituted
a campaign of racial harassment that created a hostile work
environment and led to his constructive discharge. Daimler-
Chrysler moved for summary judgment, which the district
court granted. Herron appeals.


                              I.
  We review the district court’s grant of summary judgment
de novo, construing all facts in favor of Herron, the nonmov-
ing party. See Williams v. Waste Mgmt. of Ill., Inc., 361 F.3d
1021, 1028 (7th Cir. 2004). Summary judgment is appropriate
when “the pleadings, depositions, answers to interrogato-
No. 03-2802                                                   7

ries, and admissions on file, together with the affidavits, if
any, show that there is no genuine issue as to any material
fact and that the moving party is entitled to a judgment as
a matter of law.” Fed. R. Civ. P. 56(c). In short, summary
judgment is warranted where “a rational trier of fact could
not find for the non-moving party.” Rogers v. City of Chicago,
320 F.3d 748, 752 (7th Cir. 2003).
  Herron makes claims of race discrimination, retaliation,
and racial harassment under Title VII and 42 U.S.C. § 1981.
Because we evaluate § 1981 claims under the same rubric as
Title VII claims, we need not address them separately. See
Williams, 361 F.3d at 1028. As DaimlerChrysler presents
challenges to Herron’s constructive discharge claim specific
to each of the statutes, we will address these claims sepa-
rately.


A. Race Discrimination
  Herron first claims that DaimlerChrysler committed race
discrimination in four different instances: (1) a two-month
delay by DaimlerChrysler in the payment of certain over-
time; (2) Herron’s status as one of KTP’s lower-paid super-
visors; (3) Herron’s physical illness caused by the stress of
the alleged discrimination; and (4) the automatic denial of
a pay raise based on Herron’s negative 1999 appraisal. As
Herron never argued the first three of these as part of his
racial discrimination claim before the district court, however,
he is barred from raising them now. Gonzalez v. Ingersoll
Milling Mach. Co., 133 F.3d 1025, 1033 (7th Cir. 1998). Herron’s
final claim, which relates to the 1999 appraisal and denial of
the pay raise, remains.
  While Herron may prove intentional discrimination in
violation of Title VII under either the direct or indirect
8                                                   No. 03-2802

method, see Little v. Ill. Dep’t of Revenue, 369 F.3d 1007, 1011
(7th Cir. 2004), he chooses to proceed using only the indirect
method of proof.
   The indirect method relies on the familiar burden-shifting
analysis of McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973). To establish a prima facie case, Herron must show
that: (1) he is a member of a protected class; (2) he was
meeting his employer’s legitimate expectations; (3)
DaimlerChrysler took an adverse employment action against
him; and (4) his employer treated similarly situated indi-
viduals outside of the protected class more favorably. See,
e.g., Peters v. Renaissance Hotel Operating Co., 307 F.3d 535, 545
(7th Cir. 2002). If Herron meets this burden, Daimler-
Chrysler must articulate a legitimate, nondiscriminatory
reason for its actions. Little, 369 F.3d at 1011. If Daimler-
Chrysler were able to point to such a reason, the burden
remains with Herron to show that the reason put forth was
not a true reason, but a pretext—“a dishonest explanation,
a lie rather than an oddity or an error.” Peters, 307 F.3d at
545 (quoting Kulumani v. Blue Cross Blue Shield Ass’n, 224
F.3d 681, 685 (7th Cir. 2000)). In this case, however, Herron
does not advance to the later stages of the analysis, as he
cannot show a prima facie case of discrimination.
  Before turning to Herron’s prima facie case, a brief com-
ment on the structure of Herron’s argument. Once again, a
plaintiff has put “the pretext cart before the prima facie
horse.” Brummett v. Lee Enters., Inc., 284 F.3d 742, 744 (7th
Cir. 2002). Herron analyzes only one prong of the indirect
method, the employer’s allegedly adverse employment
actions, before jumping to pretext. This is not correct. “We
have frequently warned litigants that the prima facie case
must be established and not merely incanted.” Grayson v.
O’Neill, 308 F.3d 808, 818 (7th Cir. 2002). The plaintiff must
meet each prong of the prima facie test before reaching pre-
No. 03-2802                                                           9

text. Brummett, 284 F.3d at 744. While merger of the legiti-
mate expectations requirement with the pretext analysis is
acceptable in limited circumstances, the obligation to establish
a prima facie case should not be disregarded as a matter of
course.
  We turn then to the question of whether Herron has es-
tablished a prima facie case of race discrimination. Herron
is clearly a member of a protected class. DaimlerChrysler
also acknowledges that for the “purposes of summary
judgment” the negative 1999 evaluation, which resulted in
the automatic denial of a pay raise, constitutes a materially
                             1
adverse employment action.
  Herron’s prima facie case quickly unravels, however,
because he failed to show that he was meeting Daimler-
Chrysler’s legitimate expectations at the time of the 1999
evaluation. DaimlerChrysler argued, without opposition
from Herron, that it measured a successful supervisor not
simply by success in producing parts, but also by his ability
to interact with his subordinates, peers, and supervisors.
Herron had a long history of volatile relations with each of
these groups. Beginning in 1996, he was frequently being
disciplined at varying levels of severity for his persistent
behavior and attitude problems. In 1999 alone, he received
two Statement A disciplines, he had to attend a meeting with
Manufacturing Manager Larry Hall because of behavior
problems, and he engaged in multiple altercations with area


1
  An adverse employment action is “a significant change in em-
ployment status, such as hiring, firing, failing to promote, reas-
signment with significantly different responsibilities, or a decision
causing a significant change in benefits.” Burlington Indus. Inc. v.
Ellerth, 524 U.S. 742, 761 (1998). However, a negative performance
evaluation is usually not labeled an adverse employment action.
See, e.g., Grube v. Lau Indus., Inc., 257 F.3d 723, 730 (7th Cir. 2001).
10                                                    No. 03-2802

managers, including Carie, Morrow, and Craig. Herron’s
ability to point to a few co-workers who tolerated his attitude
is not sufficient to show that he met DaimlerChrysler’s
legitimate expectations. DeJarnette v. Corning Inc., 133 F.3d
293, 299 (4th Cir. 1998) (“that plaintiff’s coworkers ‘may have
thought that [she] did a good job . . . is close to irrelevant.’ ”).
Herron’s disrespectful and argumentative nature was
continually on display at KTP. DaimlerChrysler clearly
enunciated a desire to have supervisors who could success-
fully deal with subordinates, peers, and supervisors, and
Herron did not meet this expectation.
  Herron also failed to establish that a similarly situated em-
ployee was treated more favorably. To succeed, Herron first
must show an employee who is similarly situated, demon-
strating “that there is someone who is directly comparable to
him in all material aspects.” Grayson, 308 F.3d at 819. Herron
does not make this initial showing. He points to the higher
marks of white supervisors in the 1998 appraisal, but this is
completely irrelevant. First, only the 1999 appraisal (with the
denial of the pay raise), not the 1998 appraisal, is at issue.
Evidence of how other supervisors were graded in 1998 has
no real bearing on an analysis of whether one was treated
more favorably in 1999.
  Second, even if the 1998 appraisal did have some relevance
for 1999, Herron does not show that the other supervisors
were similar in all material aspects to him. When making this
determination, we must look at all relevant factors, which
depend on the context of the particular case. Patterson v.
Avery Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002).
Herron did not present any evidence of other supervisors
who engaged in similar interpersonal conduct but who were
not subjected to the same disciplinary measures. Without
such evidence, the other supervisors cannot be considered
similarly situated.
No. 03-2802                                                 11

   Because Herron fails to demonstrate either that he met his
employer’s legitimate expectations or that a similarly situated
employee was treated more favorably, he has failed to estab-
lish a prima facie case of race discrimination. However, even
if he had established a prima facie case, he would still lose.
DaimlerChrysler presented a non-discriminatory reason for
Herron’s negative evaluation, namely his volatile behavior
and poor attitude, and Herron failed to show pretext.
Accordingly, the district court correctly granted summary
judgment on Herron’s race discrimination claims.


B. Retaliation
  We next consider Herron’s retaliation claim. Herron claims
that DaimlerChrysler retaliated in various ways after he com-
plained in 1999 to Workforce Diversity and in 2000 to the
EEOC.
  Herron chose to proceed before this court using the direct
method of proving retaliation under Title VII and Section 1981.
Under this method, Herron must show: (1) a statutorily pro-
tected activity; (2) an adverse employment action taken by
the employer; and (3) a causal connection between the two.
Davis v. Con-Way Transportation Central Express, Inc., 368 F.3d
776, 786 (7th Cir. 2004).
  Turning first to the claimed 1999 retaliation, Daimler-
Chrysler does not challenge that Herron’s complaint to
Workforce Diversity was a protected activity, but claims that
Herron failed to present evidence of an adverse action. Herron
points to several alleged adverse employment actions: (1) a
two-month delay by DaimlerChrysler in the payment of
certain overtime; (2) his transfers between various depart-
ments and shifts; (3) DaimlerChrysler’s refusal to pay him
for his absence on January 13-14, 1999; and (4) Schaefer’s
reduction of Herron’s rating in the 1998 evaluation to the
Contributor level.
12                                                     No. 03-2802

   To demonstrate an adverse employment action, “an em-
ployee must be able to show a quantitative or qualitative
change in the terms or conditions of employment.” Haywood
v. Lucent Techs., Inc., 323 F.3d 524, 532 (7th Cir. 2003). The
first three allegations are minor annoyances, not matters
which typically involve adverse employment actions. A short
delay in overtime payment is an inconvenience, as are trans-
fers without any reduction in pay or status. See id. (“mere
unhappiness and inconvenience are not actionable under
Title VII”); Sitar v. Ind. Dep’t of Transp., 344 F.3d 720, 727 (7th
Cir. 2004) (“job transfers . . . that lead to significantly diminished
responsibilities and substantially changed working conditions can
be retaliatory actions”) (emphasis added). Further, Daimler-
Chrysler’s refusal to pay Herron for his brief absence in
January 1999 when he left after a verbal confrontation with
his supervisors did not constitute an adverse employment
action. This non-payment during his disputed absence did
not work a quantitative or qualitative change in the condi-
tions of his employment. See Fyfe v. City of Fort Wayne, 241
F.3d 597, 602 (7th Cir. 2001) (refusal to reimburse expenses
for unapproved, but work-related, seminar was not a ma-
terially adverse action); Rhodes v. Ill. Dep’t of Transp., 359
F.3d 498, 505 (7th Cir. 2004) (in Title VII race discrimination
context, the loss of one day of wages was not substantial
enough to qualify as an adverse employment action).
  Herron’s remaining claim, relating to Schaefer’s reduction
of his 1998 appraisal rating, fails under the causal connection
prong of the analysis. Herron asserts that his 1998 appraisal
was lowered in response to January 1999 complaints to
Workforce Diversity. This is a non-starter, as unchallenged
company records indicated that his appraisal was lowered
to the Contributor level as of December 7, 1998, more than
a month before any complaints. “It is axiomatic that a plaintiff
engage in statutorily protected activity before an employer
No. 03-2802                                                  13

can retaliate against her for engaging in statutorily protected
activity.” Durkin v. City of Chicago, 341 F.3d 606, 614-15 (7th
Cir. 2003).
  Herron’s claim of retaliation relating to the 2000 EEOC
complaints also runs aground on causal connection. Herron
claims that he received a Development Needed rating in his
1999 appraisal in response to his February and April of 2000
EEOC complaints. Undisputed KTP records, however, show
that Morrow and Craig completed the appraisal and Hall
approved it by November 6, 1999. As the appraisal came
well before the complaints, the EEOC complaints could not
have resulted in the supposed retaliation. Herron cannot
establish retaliation under Title VII, and the district court
properly granted DaimlerChrysler summary judgment on
this claim.


C. Racial Harassment
  Herron next contends that he suffered racial harassment
due to the hostile work environment at KTP. To succeed on
his racial harassment claim, Herron has to show that: “(1) he
was subject to unwelcome harassment; (2) the harassment
was based on his race; (3) the harassment unreasonably in-
terfered with his work performance by creating an intimidat-
ing, hostile, or offensive working environment that seriously
affected his psychological well-being; and (4) there is a basis
for employer liability.” Hrobowski v. Worthington Steel Co., 358
F.3d 473, 476 (7th Cir. 2004). Further, Herron must establish
that the objectionable environment was both subjectively
and objectively offensive. See Faragher v. City of Boca Raton,
524 U.S. 775, 787 (1998). “Another method of framing this
issue, as we have done in some of our opinions, is to ask
whether the harassing words or conduct were ‘severe or per-
vasive,’ although the substance of the inquiry is the same
either way.” Hrobowski, 358 F.3d at 476.
14                                                 No. 03-2802

  Herron builds his hostile work environment claim largely
on the same allegations that powered his racial discrimina-
tion and retaliation claims. However, Herron offers no evi-
dence that the alleged harassment was based on his race. In
his brief before this court, Herron merely states that, while
he suffered from a campaign of racial harassment, “this is
not the classic racial harassment case . . . .” That is true, but
not in the way that Herron meant it; this case involves no
racial component at all. Herron points to a number of prob-
lems he experienced at KTP and suggests they were racially
based because white supervisors did not have the same prob-
lems. Herron does not show any connection between these
occurrences and his race. His problems were not related to
his race—they were related to him. The fact that he is a
member of a protected class does not transform them. This
alone dooms his racial harassment claim.
   Moreover, the allegations simply do not rise to actionable
harassment. When deciding whether a hostile environment
exists for racial harassment purposes, this court must eval-
uate the totality of the circumstances, including the frequency
of the discriminatory conduct, its severity, whether it is
physically threatening or humiliating or a mere offensive
utterance, and whether it unreasonably interferes with an
employee’s work performance. See National R.R. Passenger
Corp. v. Morgan, 536 U.S. 101, 116 (2002). Herron’s allegations
do not place him in any of the multiple levels of workplace
trauma that would establish actionable harassment. See
Rogers, 320 F.3d at 752 (quoting Baskerville v. Culligan Int’l
Co., 50 F.3d 428 (7th Cir. 1994)) (“the workplace that is ac-
tionable is the one that is hellish”). Here he complains about
transfers, a late overtime payment, his salary, and difficulties
with managers. This is normal workplace friction. Objec-
tively, the treatment Herron “suffered” at KTP was neither
severe nor pervasive enough to constitute harassment in-
terfering with his work performance.
No. 03-2802                                                      15

D. Constructive Discharge
  Herron’s final claim is that he suffered a constructive dis-
        2
charge. In order to show that a hostile work environment
resulted in a constructive discharge, Herron “must not only
demonstrate that a hostile work environment existed but
also that the abusive working environment was so intolera-
ble that [his] resignation was an appropriate response.”
McPherson v. City of Waukegan, 379 F.3d 430, 440 (7th Cir.
2004). The “working conditions for constructive discharge
must be even more egregious than the high standard for
hostile work environment because . . . an employee is ex-
pected to remain employed while seeking redress.” Id.; Tutman
v. WBBM-TV, Inc./CBS, Inc., 209 F.3d 1044, 1050 (7th Cir.
2000) (quoting Drake v. Minn. Mining & Mfg. Co., 134 F.3d
878, 886 (7th Cir. 1998)). Herron was obviously not pleased
with his situation at DaimlerChrysler, but he left voluntarily
several months after filing his last EEOC complaint and
after having secured a comparable job elsewhere. Because
Herron failed to establish a hostile work environment, his
claim for constructive discharge also must fail. Therefore,


2
  Before turning to the substance of this claim, we note that
Herron may only proceed on his claim under § 1981. Under Title
VII, a plaintiff must file an EEOC complaint before proceeding
with a federal case and can only pursue those claims “like or
reasonably related to” the allegations contained in the charge. See
Peters, 307 F.3d at 550. Herron’s EEOC charges in February and
April 2000 described racial discrimination, retaliation, and
harassment, not constructive discharge. As the district court found,
the four-month delay between his February EEOC complaint and
his decision to leave was inconsistent with notice of constructive
discharge. Since the charges contained in the EEOC complaint
were not “like or reasonably related to” his EEOC allegations,
Herron cannot proceed under Title VII on a constructive dis-
charge claim.
16                                               No. 03-2802

the district court properly granted DaimlerChrysler sum-
mary judgment on this claim as well.


                     CONCLUSION
  Gary Herron was an employee who was able to do some
aspects of his job quite well. Unfortunately, he also was an
employee whose interaction with his subordinates, peers,
and supervisors was unacceptable. It was Herron’s confron-
tational and disrespectful attitude, and not his race, that
created his problems at DaimlerChrysler. Because Herron
failed to present sufficient evidence of race discrimination,
retaliation, race harassment, or constructive discharge, the
district court properly granted DaimlerChrysler summary
judgment. For these and the foregoing reasons, we AFFIRM.

A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                    USCA-02-C-0072—11-3-04